DETAILED ACTION

				        Response to Amendment

This Office action addresses claims 1-12, 22-30, and newly added claims 31 and 32.  Claims 31 and 32 are allowed and claims 25-28 remain objected to as being allowable.  Applicant’s amendment and argument has overcome the 103 rejections over Hu.  However, claims 1, 6, 7 and 10 remain rejected under 35 USC 102 over Hu.  Applicant’s argument with respect to the 102 portion of the rejection over Petkov is persuasive and that part of the rejection is withdrawn.  However, claims 1, 4-12, 22-24, 29 and 30 remain rejected under 35 USC 103 over Petkov and claims 2 and 3 are newly rejected as necessitated by amendment.  Accordingly, this action is made final. 


Claim Rejections - 35 USC § 102
Claims 1, 6, 7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu et al (US 20200313227).  Regarding claim 1, Hu et al. is directed to an electrochemical cell comprising an anode, a cathode, a ceramic electrolyte separator between the cathode and anode ([0102]), a copper anode current collector (Figs. 1 and 2), the anode being located between the current collector and the separator.  The anode contains ionically conducting garnet strands extending through the anode from the collector to the separator (Fig. 2), pores extending through the anode from the collector to the separator (Figs, 1, 2), and an electrically conducting network (continuous electronically conductive paths) (carbon matrix) extending on sidewall surfaces of the pores from the collector to the separator (Fig. 2, [0052]: “the electrical conducting material extending only part-way toward the separator, or all of the way to the separator”).  Further regarding claim 1, which recites that the cathode contains the ionically conducting strands, pores, and electrically conducting network, it is submitted that Hu et al. meet these limitations because the “anode” of Hu et al. is capable of functioning as a “cathode” depending on the mode of operation of the battery.  It is known in the art at that in a secondary battery, the anode and cathode of the cell change functions depending on whether the cell is being charged or discharged.  The cell of Hu is a secondary cell ([0123]).  Thus, the “anode” of Hu is capable of functioning as a cathode and thus meets the limitation.  Regarding claim 6, the electrically conducting network is carbon (Fig. 2, [0051]).  Regarding claim 7, the ionically conductive strands comprise garnet oxide ([0102]).  Regarding claim 10, although Hu et al. do not appear to expressly teach the claimed process limitations, the patentability of a product does not depend on its method of production.  If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Furthermore, once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  See also MPEP §2113.  Accordingly, claim 10 is not considered to be distinguished over Hu et al. 


Claim Rejections - 35 USC § 103
Claims 1-12, 22-24, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Petkov et al (US 8,304,115).
	Regarding claims 1 and 11, Petkov et al. is directed to an electrochemical cell comprising an anode, a cathode, a ceramic electrolyte separator between the cathode and anode (Fig. 2), a cathode current collector (Fig.2), the cathode being located between the current collector and the separator; ionically conducting strands extending through the cathode from the collector to the separator (“LATP sponge,” Fig. 2), pores extending through the cathode from the collector to the separator (Fig. 2), and a cathode active material (lithium cobalt oxide) extending on sidewall surfaces of the pores (Fig. 2, col. 7, line 64-col. 8, line 3).  A further electronically conductive layer can be present on top of the electrode active material layer (col. 4, line 54), which corresponds to the claimed “electronically conductive network extending on sidewall surfaces of the pores.”  The reference teaches at the top of column 8 that “Both anode and cathodes were seen to be electronically conductive.”  Thus, the electrodes have electronic conductivity that can be attributed to active materials, the overlayer, or a combination of both.  
	While Petkov et al. do not expressly teach that the network forms continuous electronically conductive paths from the cathode current collector to the electrolyte separator as recited in claim 1, it would be obvious to provide such a configuration in Petkov to provide the requisite electronic conductivity over the entire thickness of the electrode.  As the electrode structures of Petkov are described as “sponges,” that is, members having interconnected pores, such a network or coating would be at least possible and would likely be present with the liquid impregnation process disclosed by the reference at col. 4/line 50 and col. 7/line 60. 	Regarding claim 6, the electronic network can be gold or carbon (col. 4, line 54). 	
	Regarding claim 7, the LATP is lithium aluminum titanium phosphate, and is thus a “phosphate.”
	Regarding claim 10, although Petkov et al. do not appear to expressly teach the claimed process limitations, the patentability of a product does not depend on its method of production.  If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Furthermore, once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  See also MPEP §2113.  Accordingly, claim 10 is not considered to be distinguished over Petkov et al. 
	Regarding claim 12, the lithium cobalt oxide releases electrons and lithium ions during charging as claimed.  
	Regarding claims 22 and 23, the battery structure can form a hermetic housing (col. 5, line 8), which anticipates the claimed limitations.  In particular, regarding claim 23, the ceramic battery structure would form a low porosity border configured to completely seal the anode from a surrounding environment as claimed. 
	The reference does not expressly teach the thickness of the electronic network or the pore size recited in claims 4, 5, 29 and 30, or the specific electrically conducting materials recited in claims 8 and 9.
	However, the invention as a whole would have been obvious to one skilled in the art at the time of filing because the pore size could be routinely optimized to affect the amount of active material able to be contained in the electrode (vs. the electrochemically inactive ionically conductive strands forming the pores), and thus the battery capacity.  Furthermore, the electronic network layer thickness could be optimized to control the electric conductivity while minimizing the amount used (this material is also electrochemically inactive).  Accordingly, claims 4, 5, 29 and 30 would be rendered obvious.
	Regarding claims 2 and 3, which recite that the electronic network partially covers or covers between 30-70% of the sidewalls of the pores, it would be obvious to adjust the precise coverage of the coating to optimize the electronic conductivity of the electrode while not sacrificing energy density.  Stated differently, it would have been obvious to provide just enough material to be effective to create the continuous paths of electron conductivity through the sponge, but not so much material as to add extra weight and reduce the energy density of the battery.  Accordingly, the claims are rendered obvious.  
	Regarding claim 8, although the reference does not expressly appear to teach the species of carbon, the use of carbon black or nanotubes would be obvious as these are well-known electrical conductors.
	Regarding claim 9, the disclosure of gold would render obvious the claimed silver, as these metals are chemically similar.  It is noted that Petkov does not provide any limitation on the electrically conductive material.  
	Regarding claim 24, this claim recites that an anode receptive space is sealed and a cathode receptive space is partially sealed.  Anode and cathode receptive spaces can be seen in Figure 4 of Petkov.  The reference further teaches in column 5, line 8 that “some simple trilayer cells can also be coated with epoxy or sputtered with metal to cover open electrode surfaces.”  According to this teaching, “receptive spaces” could be formed from metal or epoxy surfaces.  It would be obvious to seal, or partially seal, the receptive spaces depending on if a lead/collector needed to be attached, etc.  Accordingly, claim 24 would be rendered obvious.

					Response to Arguments

Applicant’s arguments filed May 16, 2022 have been fully considered but they are not persuasive.  Initially, Applicants argue that Hu teaches away from having the electrically conductive material extending all the way to the electrolyte separator.  This has been considered and has been found persuasive with respect to those claims rejected under 35 USC 103 over Hu; however, the rejection under 35 USC 102 remains applicable because Hu still anticipates the claimed invention.  This is because of the teaching of Hu  in [0052]: “In some embodiments […] all of the way to the separator.”  This teaching anticipates the feature that the electrically conductive coating extends all the way to the separator.  As noted by Applicant, Hu et al. later disparages this embodiment, saying that it can lead to increased risk of dendrites.  However, the position is taken that the disclosure in [0052] constitutes an anticipation of the claims.  It is noted a “teaching away” analysis is not applicable to a rejection under 35 USC 102.  See MPEP 2131.05.  However, the rejections under 35 USC 103 have been withdrawn as a person skilled in the art would not have been motivated to use a coating extending all the way to the separator in Hu if the battery had to be modified in some other way.  
	Regarding Petkov, Applicants state that the pores of the reference “clearly do not extend from the cathode current collector to the electrolyte separator,” citing Figure 2 of the reference.  However, it is respectfully submitted that Figure 2 is merely schematic in nature, and cannot be relied upon for a teaching of specific pore structures/arrangements.  The more relevant description of the electrode is as a “sponge structure” (col. 3/line 61).  A skilled artisan would readily appreciate that a “sponge,” given its plain meaning, refers to a structure having many interconnected pores such that it can hold a large volume of liquid.  Indeed, in Petkov, the active materials and conductive layers are deposited by a liquid deposition process inside the pores.  Given the teachings that the electrodes are electrically conductive, and the teachings of how the layers are formed, the position is taken that the electronically conducting network extends on sidewall surfaces of the pores to form continuous electronically conductive paths extending from the cathode current collector to the electrolyte separator, as claimed.  	
	Finally, Applicants state with regard to Petkov that the present application shows that the electronically conductive network is incorporated on the sidewalls of the pores first, and then the cathode active material is introduced into the pores, and therefore, the structure of Petkov is different than the present application.  However, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the order of the layers/materials) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
June 7, 2022